DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered.
 
The Amendment filed 5/16/22 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 1 and 32 have been amended.
	No claims have been added.
	Claims 17-19 have been canceled.
Remarks drawn to rejections of Office Action mailed 3/14/22 include:
102(a)(1) rejection: which has been overcome by applicant’s amendments and has been withdrawn.

Election/Restrictions
	Applicant’s amendments filed 5/16/22 overcome the 102 rejection set forth in the Final Rejection and removed the species which anticipated the claims. As such, the examiner has expanded the search from the originally elected species of Phospho-6-ETI to also include the structure: 
    PNG
    media_image1.png
    172
    197
    media_image1.png
    Greyscale
which reads on the instant claims where the variables are: Y is methyl; A2, A3, A4, and A5 are N; A1 is O; R1 and R2 are H; and X1, X2, and X3 are OH. Claims 1 and 32-35 read on the additional species.
An action on the merits of claims 1 and 32-35 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.
Claims 2-16 and 20-31 are withdrawn as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krenitsky et al. (Journal of Medicinal Chemistry, 1982, vol. 25(1), pp 32-35).
	Krenitsky et al disclose the compound 
    PNG
    media_image1.png
    172
    197
    media_image1.png
    Greyscale
- see compound 6 in Table 1. Also note that there are additional compounds therein that would also anticipate the present claims (see for example at least compounds 8, 10, 13, 14, 15, 16, and 17 therein).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623